DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on November 10th, 2021 is acknowledged.
Claims 15-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10th, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 10, it is unclear as to what is meant by “at the predefined positions in each of the first and the second bar.”  The claim does not disclose what is “at the predefined positions.  It appears the limitation is incomplete.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azhari et al (WO2010/029556).
Regarding claim 1, Azhari et al disclose a hand-held medical ultrasound apparatus, comprising: an ultrasound transducer for emitting ultrasound (acoustic element 42); and a reflector for reflecting at least a portion of the emitted ultrasound (shaped acoustic reflector 120) (fig.4, p.43, ll.3-6).  Examiner notes the limitations “for emitting” and “for reflecting” are simply directed to the intended use of the structure.  The prior art discloses these limitations but the intended use limitations do not provide further patentable weight.
Regarding claim 2, Azhari et al disclose an indicator enabling the indication of a relative position and/or orientation between the transducer and the reflector (p.25, ll.18-20 – linear encoder or counting steps of a stepper motor).  Examiner notes that while the prior art 
Regarding claim 3, Azhari et al disclose wherein the transducer and the reflector are attached to a mechanical structure opposite to each other (p.43, ll.3-6, fig.4 – reflector 120 mounted to support structure 30 and acoustic element 42 mounted to support structure 32 and shown opposite to each other).
Regarding claim 4, Azhari et al disclose wherein the mechanical structure comprises a distance adjustment for varying a distance (d) between the transducer (1) and the reflector (2), at least a part of the distance adjustment acting as an indicator (fig.4, p.25, ll.7-9 – support structures 30 and 32 is configured to move axially with respect to the horizontal support element in a direction as indicated by arrows 21).
Regarding claim 5, Azhari et al disclose wherein the mechanical structure comprises a first frame the transducer is attached to (acoustic element 42 mounted to support structure 32), a second frame the reflector is attached to (reflector 120 mounted to support structure 30) or is integrated in or consists of, and at least a first bar (horizontal support element, not shown) both the first (support structure 32) and the second (support structure 30) frame are mounted to, and wherein at least one of the frames is slidable mounted over the first bar (both support structures configured to move axially with respect to the horizontal support element) (fig.4, p.25, ll.7-9).
Regarding claim 6, Azhari et al disclose wherein the first bar comprises positioning means for holding the at least one frame at predefined positions (p.4, ll.1-4 - support members remained fixed in place).

Regarding claim 12, Azhari et al disclose wherein the transducer and the reflector are mechanically disconnected, and in particular wherein the reflector is attached to or is integrated in or consists of a planar frame (fig.4).
Regarding claim 13, Azhari et al disclose wherein the indicator includes the reflector, which reflector comprises a single layer (fig.4).
Regarding claim 14, Azhari et al disclose wherein the first frame and the second frame each have a width and a length, the length exceeding the width (fig.4 – support structures 30 and 32); wherein the width of each frame is less than 2 cm at least in a region designated for contacting a tissue to investigate (fig.4 – the frame does not contact the tissue, rather the acoustic element and reflector are in contact, therefore that portion of the frame is less than 2 cm, where the claim does not limit the lower range of width and it may be zero).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azhari et al (WO2010/029556) in view of Miller (5,871,136).
Regarding claim 7, Azhari et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the positioning means includes borings at the predefined positions in the first bar, wherein the at least one frame comprises a pin at least partially insertable into the borings for holding the at least one frame in the predefined position at the first bar.
However, Miller teaches in the same medical field of endeavor, wherein the positioning means includes borings at the predefined positions in the first bar (fig.9, col.8, ll.43-45 - spaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first bar and at least one frame having a positioning means of Azhari et al with including borings and a pin for holding the at least one frame in the predefined position at the first bar of Miller as it would provide coarse and fine adjustment to optimize positioning of the ultrasound probe as set forth in Miller (col.8, ll.34-45).
Regarding claim 8, Azhari et al disclose the invention substantially as claimed but fail to explicitly disclose wherein the pin is mounted in the at least one frame to take a first position reaching at least partially into any of the borings, and a second position out of the borings which second position is required for sliding the frame between two adjacent borings of the first bar, and in particular wherein the pin is movable from the first position to the second position against a resilient force.
However, Miller teaches in the same medical field of endeavor, wherein the pin is mounted in the at least one frame to take a first position reaching at least partially into any of the borings (fig.9, col.8, ll.42-45 - headed screw 76 threaded into a selected one of a plurality of longitudinally aligned and spaced apart threaded holes 77), and a second position out of the borings which second position is required for sliding the frame between two adjacent borings of the first bar, and in particular wherein the pin is movable from the first position to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first bar and at least one frame having a positioning means of Azhari et al with including borings and a pin for sliding from a first to a second position against a resilient force of Miller as it would provide coarse and fine adjustment to optimize positioning of the ultrasound probe as set forth in Miller (col.8, ll.34-45).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azhari et al (WO2010/029556) in view of Tokita (2013/0167648).
Regarding claim 9, Azhari et al disclose wherein the first frame is mounted to the first bar (support structure 32 mounted to horizontal support element, not shown), wherein the second frame is mounted to the first bar (support structure 30 mounted to horizontal support element, not shown), wherein at least one of the frames is slidable mounted over the first bar (both support structures configured to move axially with respect to the horizontal element) (fig.4, p.25, ll.7-9), wherein the first bar comprises positioning means for holding the at least one frame at predefined positions (p.4, ll.1-4 - support members remained fixed in place), but fail to explicitly disclose wherein the mechanical structure comprises a second bar, wherein the first frame is mounted to both the first and the second bar, wherein the second frame is mounted to both the first and the second bar, wherein at least one of the frames is slidable mounted over both the first and the second frames and wherein each of the first and the second bar comprises a positioning means for holding the at least one frame at predefined positions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first bar having the first frame and the second frame mounted thereon, at least one of the frames is slidable mounted over the first bar and the first bar having a positioning means with a second bar having the same structure as the first bar of Tokita as it would optimize uniform compression or pinching of the tissue of interest.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azhari et al (WO2010/029556) in view of Tokita (2013/0167648) as applied to claim 9 above, and further in view of Miller (5,871,136).
Regarding claim 10, Azhari et al disclose the invention as claimed and discussed above, but fail to explicitly disclose at the predefined positions in each of the first and the second bar.
However, Tokita teaches in the same medical field of endeavor, at predefined positions in each of the first and the second bar (fig.4, [0036] – compression plate 3 compresses and holds the object by adjusting the gap with respect to the holding plate).

However, Miller teaches in the same medical field of endeavor, at the predefined positions in the first bar (fig.9, col.8, ll.43-45 - spaced apart threaded holes 77 provided in the right side of vertical support plate 64), wherein the at least one frame comprises a pin at least partially insertable into the borings of the first bar (fig.9, col.8, ll.42-45 - headed screw 76 threaded into a selected one of a plurality of longitudinally aligned and spaced apart threaded holes 77).  Examiner recognizes Miller fails to explicitly disclose the structure of the pin and the borings on a second bar; however, this is a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first bar and the second bar of Azhari et al as modified by Tokita with the pin and the borings of Miller as it would provide a known structural configuration for optimizing coarse and fine adjustment of the position of the ultrasound system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793